UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2126



WILLIAM C. MAXFIELD,

                                              Plaintiff - Appellant,

          versus


COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, Chief
District Judge. (CA-03-85-2)


Submitted:   January 28, 2005          Decided:     February 17, 2005


Before WILLIAMS and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph E. Wolfe, Norton, Virginia, for Appellant.         Donna L.
Calvert, Regional Chief Counsel, Patricia M. Smith, Deputy Regional
Chief Counsel, Allyson Jozwik, Assistant Regional Counsel,
Philadelphia, Pennsylvania; John L. Brownlee, United States
Attorney, Julie C. Dudley, Assistant United States Attorney,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           William C. Maxfield appeals the district court’s order

upholding the decision of the Commissioner of the Social Security

Administration       to   deny   Maxfield’s    application   for   disability

insurance benefits and supplemental security income.                 We have

reviewed the record and find no reversible error.            Accordingly, we

affirm   for   the    reasons    stated   by   the   district   court.   See

Maxfield v. Comm’r, No. CA-03-85-2 (W.D. Va. July 1, 2004).                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                     - 2 -